Third District Court of Appeal
                               State of Florida

                            Opinion filed July 30, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D13-610
                         Lower Tribunal No. 11-38180
                             ________________


                            Jennifer Papa, et al.,
                                   Appellants,

                                        vs.

                  Purebred Breeders, LLC, etc., et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Cohen Milstein Sellers & Toll, PLLC, and Theodore J. Leopold and Diana
L. Martin (Palm Beach Gardens), for appellants.

      Akerman, LLP, and Christopher S. Carver and Erika R. Shuminer, for
appellees.


Before WELLS, SALTER and SCALES, JJ.

     PER CURIAM.
      Jennifer Papa, et al., Plaintiffs below, appeal from an “Amended Final

Judgment of Dismissal” without prejudice. Appellants claim that no judgment

should have been entered, and that the action should, instead, have been dismissed

without prejudice.

      Because we agree that the trial court intended to allow Plaintiffs to refile in

the county court and that a final judgment “without prejudice” is, in effect, not a

final judgment, we reverse and remand for entry of a dismissal of the action

without prejudice.

      Reversed and remanded with instructions consistent herein.




                                         2